Citation Nr: 1211526	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-03 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased compensable disability for a bilateral hearing loss disability. 

2.  Entitlement to an initial compensable rating for a scar of the left shoulder prior to July 22, 2009 and 10 percent therefrom. 

3.  Entitlement to an increased disability rating in excess of 20 percent for residuals of a left (minor) arm wound (Muscle Group III) with retained foreign bodies. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from July 1965 to July 1967.  The Veteran was awarded, in part, the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  By that rating action, the RO continued noncompensable and 20 percent disability ratings assigned to the service-connected bilateral hearing loss disability and residuals of a left arm wound (Muscle Group III) with retained foreign bodies, respectively.  By that same rating action, the RO also granted service connection for a left shoulder scar; an initial noncompensable disability rating was assigned, effective July 31, 2007--the date VA received the Veteran's original claim for compensation for this disability.  The Veteran appealed the RO's October 2007 rating action to the Board. 

By an August 2009 rating action, the RO granted an initial 10 percent rating to the service-connected left shoulder scar, effective July 22, 2009--the date of a VA examination reflecting an increase in severity of this disability.  Since the RO did not assign the maximum disability rating possible, an appeal for an initial compensable rating for a scar of the left shoulder prior to July 22, 2009 and 10 percent therefrom remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Board notes that following the issuance of a November 2008 statement of the case (SOC) that addressed the issues on appeal, additional VA treatment records, dated from January to September 2011, were associated with the record.  The Board finds that adjudication of the current appeal may go forward without remanding the entire appeal for an SSOC because these records do not contain additional pertinent evidence as to any of the issues the Board is adjudicating in the below decision.  See 38 C.F.R. § 19.31 (2011) (an SSOC will be furnished to the veteran when additional pertinent evidence is received after a SOC has been issued).

The issue of entitlement to an increased disability rating in excess of 20 percent for residuals of a left (minor) arm wound (Muscle Group III) with retained foreign bodies is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  For the entire appeal, the evidence shows no worse than Level I hearing in the right and left ears. 

2.  For the period prior to July 22, 2009, the evidence of record shows that the Veteran's left shoulder scar is stable, superficial, non-tender, and does not affect left shoulder function. 

3.  For the period on and after July 22, 2009, the evidence of record shows that the Veteran's left shoulder scar is stable, superficial, mildly tender to palpation, non-adherent, and does not affect left shoulder function. 


CONCLUSIONS OF LAW

1.  The criteria for an increased compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86 (2011). 

2.  For the period prior to July 22, 2009, the criteria for an initial compensable disability rating for a left shoulder scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1 (2011); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008). 

3.  For the period from July 22, 2009, the criteria for an initial disability rating in excess of 10 percent for a left shoulder scar have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1 (2011); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receiving a complete or substantially complete application, VA must notify the claimant of any information and evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  In this regard, via an August 2007 pre-adjudication letter to the Veteran, the RO specifically notified him of the substance of the VCAA including the types of evidence necessary to establish the increased and initial evaluation claims on appeal, and the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the letter essentially satisfied the requirements of the VCAA by:  (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide. 

In addition, the United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the above-cited August 2007 letter, the RO informed the Veteran of the Dingess elements. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c), (d).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

The RO afforded the Veteran VA examinations in August 2007 and July 2009 to determine the current severity of the service-connected bilateral hearing loss disability and left shoulder scar.  Copies of these examination reports are contained in the claims file.  With regard to the Veteran's claim for an increased compensable disability rating for his service-connected bilateral hearing loss disability, a VA audiologist conducting a VA examination must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Here, the July 2009 VA examiner noted the Veteran's complaints and assessed the severity of his hearing loss; thereby considering the functional effects of the disability.  Id. 

Therefore, VA has complied with the duty to assist requirements of the VCAA with respect to the increased and initial evaluations claims on appeal.  Accordingly, the Board will address the merits of the claims. 

II.  Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service treatment records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2  (2010); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The period for consideration in this case extends from the date of the claims (July 31, 2007) to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011). 

II.  Merits Analysis

(i) Bilateral Hearing Loss

The Veteran seeks an increased compensable disability rating for his bilateral hearing loss disability. 

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

The horizontal lines in Table VI (in 38 C.F.R. § 4.85 ) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test.  The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss.  For example, with the percentage of discrimination of 70 and an average pure tone decibel loss of 64, the numeric designation level is "V" for one ear.  The same procedure will be followed for the other ear.  38 C.F.R. § 4.85(b). 

The percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85 ) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.  For example, if the better ear has a numeric designation level of "V," and the poorer ear has a numeric designation level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85(e), Diagnostic Code 6100. 

Under 38 C.F.R. § 4.86, specific provisions are in effect for "unusual patterns of hearing impairment."  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  When the average puretone threshold is 30 decibels at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; that numeral will then be elevated to the next higher level.  38 C.F.R. § 4.86(b).

During the appeal, VA examined the Veteran in August 2007 and July 2009 to determine the nature and severity of his bilateral hearing loss disability.

The August 2007 VA examination revealed the following pure tone thresholds in the right and left ears: 

Right Ear

1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
5
10
35
55


Left Ear

1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
5
20
40
45

The average pure tone thresholds were noted to be 26 for the right ear and 28 for the left ear.  Speech audiometry testing revealed speech recognition ability of 96 percent in both ears. 

Applying Table VI to these results yields numerical category designations of I for both ears.  In short, the results of the August 2007 VA audiological evaluation, when evaluated based on Table VI found at 38 C.F.R. § 4.85, reflect that the Veteran's hearing acuity corresponds with the current noncompensable disability evaluation assigned. 

The July 2009 VA examination revealed the following pure tone thresholds I in the right and left ears:

Right Ear

1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
10
10
45
55

Left Ear

1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
5
15
40
50

The average pure tone thresholds were noted to be 30 for the right ear and 28 for the left ear.  Speech audiometry testing revealed speech recognition ability of 92 and 96 in the right and left ears, respectively.

The Veteran complained of great hearing difficulty with background noise, in meetings and when on the telephone.  He was not currently employed.

Applying Table VI to these results yields numerical category designations of I for both ears.  In short, the results of the July 2009 VA audiological evaluation, when evaluated based on Table VI found at 38 C.F.R. § 4.85, reflect that the Veteran's hearing acuity corresponds with the current noncompensable disability evaluation assigned. 

The Board notes that 38 C.F.R. § 4.86 (2011) does not apply to either ear for any of the above-cited audiology evaluations because all four frequencies were not at or above 55 decibels (e.g., 105 decibels in each ear), nor were puretone thresholds at 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz . 

In short, the results of the August 2007 and July 2009 VA audiological evaluations, when evaluated based on Table VI found at 38 C.F.R. § 4.85, reflect that the Veteran's hearing acuity corresponds with the current noncompensable disability evaluation assigned. 

(ii) Left Shoulder Scar prior to July 22, 2009

The Veteran seeks an initial compensable disability rating for his service-connected left shoulder scar prior to July 22, 2009.  The Board notes that as of October 23, 2008, revised provisions for evaluating scars were enacted.  This new regulation, however, indicates that the revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, as the Veteran's initial claim for service connection for his left shoulder scar was received by the RO in July 2007, these revisions do not apply to the present case.  73 Fed. Reg. 54708  (Sept. 23. 2008).  He has also not requested application of the revised criteria.  Rather, the Veteran's claim will be considered solely under the criteria effective as of the date of the claim. 

For the period prior to July 22, 2009, the RO assigned an initial noncompensable disability rating to the Veteran's service-connected left shoulder scar pursuant to Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Under Diagnostic Code (DC) 7804, a maximum 10 percent rating is assigned for a superficial scar that is painful on examination.  As an August 2007 VA muscles examination report reflects that the Veteran's left shoulder scar was nontender, an initial 10 percent disability rating under DC 7804 for the period prior to July 22, 2009 is not warranted.  

The Board has also evaluated the Veteran's left shoulder scar under other Diagnostic Codes to determine if an initial compensable disability rating for the period prior to July 22, 2009 is warranted.  At the outset, the Board notes that DC 7800 is not for application because it pertains to scars of the head, face or neck and the scar at issue is located on the left shoulder.  38 C.F.R. § 4.118, DC 7800 (2008).  

The veteran's left shoulder scar could also be rated under Diagnostic Codes (DCs) 7801-7803, and 7805 (2008).  These DCs evaluate scars, other than head, face or neck, that are deep, or that cause limitation of motion (7801), that are superficial and that do not cause limitation of motion, if the area covered by the scar is 929 square cm or greater (7802), that are superficial and unstable (7803), or that cause limitation of function (7805).  In this case, as the veteran's left shoulder scar was indicated to be smooth, superficial, 1 centimeter in diameter, non-depressed and without any area of breakdown, or keloid formation, a compensable disability rating for the period prior to July 22, 2009 under DCs 7801-7803 is not warranted.  In addition, because there is no evidence that the scar limited range of left shoulder motion, a higher disability rating under DC 7805 for the period prior to July 22, 2009 is also not warranted.  Thus, in view of the foregoing, the Board finds that the preponderance of the evidence of record is against an initial compensable disability rating for a left shoulder scar prior to July 22, 2009. 

(iii) Left Shoulder Scar on and after July 22, 2009

The Veteran seeks an initial disability rating in excess of 10 percent for his left shoulder scar for the period on and after July 22, 2009. 

As of July 22, 2009, the date of a VA examination report reflecting that the left shoulder scar was tender to palpation, the RO assigned a 10 percent disability rating pursuant to Diagnostic Code 7804.  As noted above, this is the maximum rating under DC 7804.  The Board has also evaluated the Veteran's left shoulder scar under other Diagnostic Codes to determine if an initial disability rating in excess of 10 percent for the period on and after July 22, 2009 is warranted.  As Diagnostic Code 7800 pertains to disfiguring scars of the head face and neck and the scar at issue is on the Veteran's left shoulder, it is not for application.  Because Diagnostic Codes 7802 and 7803 provide for maximum 10 percent disabling ratings, they also do not provide the Veteran for a higher disability rating for the period on and after July 22, 2009.  

Finally, as the Veteran's left shoulder scar was found to have been non-adherent and not to have limited a range of left shoulder motion when examined by VA in July 2009, a higher rating is not warranted under DC 7801, scars other than the head, face, or neck that are deep or that cause limited motion.  In addition, as the veteran's left shoulder scar was not found to limit left shoulder function when evaluated by VA in July 2009, a higher disability rating is not warranted under DC 7805 for the period on and after July 22, 2009.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008).  Thus, in view of the foregoing, the Board finds that the preponderance of the evidence of record is against an initial disability in excess of 10 percent for a left shoulder scar for the period on and after July 22, 2009.

III. Conclusion

There is no basis for a staged rating(s) pursuant to Hart and Fenderson for the service-connected bilateral hearing loss disability and scar of the left shoulder, respectively.  Rather, the above-cited hearing loss and left shoulder scar symptomatology are essentially consistent and fully contemplated by the assigned noncompensable and 10 percent disability ratings assigned to these disabilities for the periods on appeal.

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture. An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115   (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this case, the schedular evaluations are adequate.  Evaluation in excess of those assigned are provided for certain manifestations of the service-connected hearing loss and left shoulder scar but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the above-cited disabilities.  The Veteran has complained of hearing difficulty with background noise, in meetings and when on the telephone.  As noted above, the July 2009 examiner considered the functional effects of the disability on the Veteran.  He was not currently employed.  See Martinak v. Nicholson, 21 Vet. App. at 447.  As the rating schedule is adequate to evaluate the Veteran's hearing loss and left shoulder scar, referral for extra-schedular consideration is not in order. 

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to the service-connected disabilities (TDIU).  In this case, the Veteran is not currently employed.  Thus, the Board finds that a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 



ORDER

An increased compensable disability rating for a bilateral hearing loss disability is denied. 

An initial compensable disability rating for a left shoulder scar prior to July 22, 2009 is denied. 

An initial disability rating in excess of 10 percent for a left shoulder scar on and after July 22, 2009 is denied. 


REMAND

A determination has been made that the claim of entitlement to an increased disability rating in excess of 20 percent for residuals of a left (minor) arm wound (Muscle Group III) with retained foreign bodies needs to be remanded for additional substantive development in accordance with the directives outlined in the indented paragraphs below.  

The Veteran seeks an increased disability rating in excess of 20 percent for his service-connected residuals of a left (minor) arm wound (Muscle Group III) with retained foreign bodies.  The Veteran contends that he has pain and limitation of motion of the left shoulder that warrants a disability rating in excess of 20 percent.

In August 2007 and July 2009, VA examined the Veteran to determine the current severity of his service-connected residuals of a left (minor) arm wound (Muscle Group III) with retained foreign bodies.  An August 2007 VA muscles examination report reflects that the examiner commented that there was no evidence of any muscular wasting or loss of strength in the left shoulder, nor was there any damage to the Veteran's nerves, bones, joints, or vascular structures as a result of the above-cited disability.  

However, a review of a July 2009 VA examination report reflects that it is devoid of any of the clinical findings, such as those noted above, which are essential to evaluating the service-connected residuals of a left (minor) arm wound (Muscle Group III) with retained foreign bodies under Diagnostic Code 5303.  See 38 C.F.R. § 4.56, Diagnostic Code 5303.  While the July 2009 VA examination report is positive for clinical findings of left shoulder range of motion, left shoulder scar, a discussion of functional impairment of the left shoulder, and x-ray evidence of retained foreign bodies, it does not contain any discussion of any left shoulder muscle atrophy, loss of power, weakness, lowered threshold of fatigue, loss of deep fascia, loss of muscle substance, impairment of muscle tonus, impaired endurance, abnormal muscle swelling and hardness in contraction, diminished muscle excitability, adaptive contraction of an opposing muscle group, or muscle induration--clinical findings that are essential to evaluating the above-cited disability under Diagnostic Code 5303.  Id.  Thus, the Board finds that a new examination is necessary in order to properly evaluate the service-connected residuals of a left (minor) arm wound (Muscle Group III) with retained foreign bodies.

In addition, the Board finds that the RO has failed to consider whether separate ratings should be assigned for additional disabilities due to the service-connected residuals of a left (minor) arm wound (Muscle Group III) with retained foreign bodies.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  The July 2009 VA examination report shows that aside from impairment to Muscle Group III and a residual left shoulder scar, the residuals of a left (minor) arm wound with retained foreign bodies have caused degenerative joint disease in the left shoulder.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  On remand, the RO should consider whether separate ratings should be assigned for disability due to each of these problems, in addition to the currently rated residuals. 

For these reasons, the Board finds that the July 2009 VA examination is inadequate to determine the current severity of the residuals of a left (minor) arm wound (Muscle Group III) with retained foreign bodies.  As such, the issue must also be remanded for additional development.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims folder.

2.  Following completion of the above, schedule the Veteran for a VA examination to evaluate the current severity of the service-connected residuals of a left (minor) arm wound, Muscle Group III, with retained foreign bodies.  All indicated tests and studies should be conducted. 
   
The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 
The examiner should report all residuals of the service-connected left (minor) arm wound, Muscle Group III, with retained foreign bodies, to include any neurological impairment. 

The examiner should note the presence and severity of any signs and symptoms of muscle disability, such as:  loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, uncertainty of movement, entrance and exit scars, intermuscular scarring, loss of deep fascia, loss of muscle substance, impairment of muscle tonus, impaired endurance, abnormal muscle swelling and hardness in contraction, X-ray evidence of minute multiple scattered foreign bodies, scar adhesion, diminished muscle excitability, muscle atrophy, adaptive contraction of an opposing muscle group, or muscle induration. 
   
The ranges of left shoulder motion should be reported in degrees.  The examiner should note the point (in degrees), if any, at which pain occurs. The examiner should also provide an opinion as to whether there is additional limitation of left shoulder motion due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.  The examiner should express this opinion in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. 
   
The examiner should report the nature and severity of any ankylosis of the scapulohumeral articulation or any impairment of the humerus, clavicle, or scapula. 

The examiner should specify any nerves affected by the residuals of a shell fragment wound of the left shoulder and provide an opinion as to the severity of any associated paralysis, neuritis or neuralgia. 
   
The examiner is requested to comment on the severity of the Veteran's degenerative changes of the left shoulder and left shoulder limiation of motion resulting from the shell fragment wound residuals of the left (minor) shoulder with retained foreign bodies. 

The examiner should note any findings during the examination that are inconsistent with findings made during previous VA examinations and provide an explanation for any such inconsistencies. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions. 
   
If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.
A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  To help avoid future remand, the RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims folder is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After the above development is completed and any other development that may be warranted, the RO/AMC should readjudicate the claim for an increased disability rating in excess of 20 percent for residuals of a left (minor) arm wound, Muscle Group III, with retained foreign bodies, specifically addressing whether separate ratings for separate manifestations (to include degenerative joint disease of the left shoulder) are warranted..  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


